701 S.E.2d 533 (2010)
THORNTON
v.
The STATE.
No. A10A1811.
Court of Appeals of Georgia.
September 13, 2010.
Kevin Kwashnak, for appellant.
Plez H. Hardin, Dist. Atty., for appellee.
JOHNSON, Judge.
After a jury trial, Alex Thornton was convicted of aggravated child molestation for placing his penis into the vaginal area of his ten-year-old cousin. The trial court denied a motion for new trial, and Thornton appeals. In his sole enumeration of error, Thornton claims that the evidence is insufficient to support the conviction because there was no direct evidence linking him to the crime. The claim is disproved by the record.
At trial, the state presented two witnesses who testified that the victim identified Thornton as the person who molested her. Moreover, the state also introduced evidence of Thornton's admission to police that he committed the alleged acts of molestation. Specifically, Thornton admitted that he knew the victim was only ten years old, and that on two separate occasions he pulled down her underwear and rubbed his penis against her vagina. Thus, contrary to Thornton's claim, the victim's identification of him as the perpetrator, as well as his own inculpatory statements, constituted direct evidence of his guilt.[1] Indeed, his confession of guilt is direct *534 evidence of the highest character.[2] Having reviewed all of the evidence in the light most favorable to the verdict, we conclude that "[t]he evidence was sufficient to enable a rational trier of fact to find [Thornton] guilty beyond a reasonable doubt of the [aggravated child molestation] for which [he] was convicted. [Cit.]"[3]
Judgment affirmed.
MILLER, C.J., and PHIPPS, P.J., concur.
NOTES
[1]  See Daniel v. State, 285 Ga. 406, 407(2), 677 S.E.2d 120 (2009); Bell v. State, 284 Ga. 790, 791(1), 671 S.E.2d 815 (2009) (direct evidence of guilt included appellant's inculpatory statement to investigators and witness identification of him as perpetrator).
[2]  Hargrove v. State, 289 Ga.App. 363, 365(1), 657 S.E.2d 282 (2008).
[3]  Wright v. State, 285 Ga. 428, 433(3), 677 S.E.2d 82 (2009).